Citation Nr: 0703802	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-17 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bone cancer, 
claimed as secondary to Agent Orange exposure.

3.  Entitlement to service connection for liver cancer, 
claimed as secondary to Agent Orange exposure.

4.  Entitlement to service connection for colon cancer, 
claimed as secondary to Agent Orange exposure.

5.  Entitlement to service connection for skin 
cancer/malignant melanoma, claimed as secondary to Agent 
Orange exposure.

6.  Entitlement to service connection for Bell's Palsy.

7.  Entitlement to service connection for tooth loss.

8.  Entitlement to service connection for anxiety/stress 
disorder.

9.  Entitlement to service connection for restless legs.

10.  Entitlement to service connection for a skin rash on the 
hands.

11.  Entitlement to service connection for shingles.

12.  Entitlement to service connection for chronic allergies.

13.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of Hepatitis B.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1970.

This claim is on appeal from the Houston, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).

In January 2007, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  The veteran's diagnosis of PTSD has been related to in-
service stressors.

3.  The service department records verify that the veteran 
participated in the Vietnam Counteroffensive Phase VI, the 
Tet 1969 Counter Offensive, and the 11th Campaigns.

4.  During service the veteran did not engage in combat; 
however, there is sufficient verification of credible 
supporting evidence suggestive of an in-service stressor, 
including circumstances of service, upon which to base the 
diagnosis of PTSD.

5.  In September 2006 correspondence, prior to the 
promulgation of a decision, the veteran requested a 
withdrawal of all the issues on appeal, except PTSD.


CONCLUSIONS OF LAW

1.  PTSD was incurred in the veteran's period of active duty.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2006).

2.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for bone cancer, claimed as secondary to Agent Orange 
exposure, have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006) (as amended).

3.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for liver cancer, claimed as secondary to Agent Orange 
exposure, have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006) (as amended).

4.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for colon cancer, claimed as secondary to Agent Orange 
exposure, have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006) (as amended).

5.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for skin cancer/malignant melanoma, claimed as secondary to 
Agent Orange exposure, have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2006) (as amended).

6.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for Bell's Palsy.

7.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for tooth loss.

8.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for anxiety/stress disorder have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2006) (as amended).

9.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for restless legs have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006) (as amended).

10.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for a skin rash on the hands have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2006) (as amended).

11.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for shingles have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006) (as amended).

12.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for chronic allergies have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006) (as amended).

13.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for residuals of Hepatitis B have been 
met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2006) (as 
amended).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for PTSD

Under the relevant regulations, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2006).  

The Veterans Claims Court held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); see 
also Gaines v. West, 11 Vet. App. 113 (1998) (determination 
of whether veteran engaged in combat with enemy is 
particularly significant in PTSD cases).  

Under the regulations, if the "claimed stressor [was] not 
combat related, a veteran's lay testimony regarding in-
service stressors [was] insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304.  

The veteran contends, in essence, that he is entitled to 
service connection for PTSD. As an initial matter, the Board 
notes that the service medical records reflect no psychiatric 
complaints or treatment.  At the time of military discharge, 
his psychiatric evaluation was normal.  

The veteran filed a claim for PTSD in May 2004.  After a 
review of the claims file, the Board will accept, for 
purposes of this decision, that the veteran has a diagnosis 
of PTSD.  Specifically, after undergoing psychological 
testing in April 2006, he was diagnosed with PTSD.  
Therefore, the Board finds that the records supports a 
current diagnosis of PTSD.

Next, the veteran's current diagnosis has been related to 
military service.  Specifically, in an August 2005 Vet Center 
intake note, the veteran related shooting a person thought to 
be with the Viet Cong, exposure to enemy sniper fire, 
mortars, and booby traps.  The assessment was moderate and 
chronic PTSD.   Moreover, in an April 2006 mental status 
examination, the veteran reported exposure to numerous 
roadside bombs, seeing soldiers blown up, receiving in-coming 
fire, and a constant fear of death.  Based on that history, 
the diagnoses included PTSD, mild, delayed onset.  Therefore, 
the medical evidence establishes that the veteran's current 
psychiatric disorder is related to military service.

Having determined that the veteran has a current diagnosis of 
PTSD and medical evidence establishing a link between current 
symptoms and an in-service stressor, the Board will consider 
whether there is credible supporting evidence that the 
claimed in-service stressors occurred.  

The Veterans Claims Court has determined that there need not 
be corroboration of every detail, including the veteran's 
personal participation in the claimed stressor.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  In Suozzi, the Veterans 
Claims Court stressed that the veteran cannot be "detached 
and protected from events that affected his company."  More 
recently, the Veterans Claims Court concluded:

[t]he veteran . . . submitted his unit 
log and unit records . . . , independent 
descriptions of rocket attacks his unit 
experienced . . . , which would, when 
viewed in the light most favorable to the 
veteran, objectively corroborate his 
claim of having experienced rocket 
attacks . . . Although the unit records 
do not specifically state that the 
veteran was present during the rocket 
attacks, the fact that he was stationed 
with a unit that was present while such 
attacks occurred would strongly suggest 
that he was, in fact, exposed to the 
attacks.

See Pentecost v. Principi, 16 Vet. App. 124 (2002).

In this case, the veteran has reported witnessing roadside 
bombs, receiving grenade and small arms fire, and one 
incident when he shot at a Vietnamese man in a field but was 
unsure whether he hit him.  When asked to provide additional 
information regarding stressors, the veteran's representative 
indicated that the veteran was extremely ill and unable to 
provide any information.    

The Board notes that while the RO has made no attempt to 
verify the veteran's claimed PTSD stressors from the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  Given the veteran's grave medical condition, the 
evidence of record provides an adequate basis upon which to 
consider the issue on appeal.  Remanding this case for 
additional development would only cause needless delay in 
adjudicating his claim.

Specifically, a review of his DD-214 revealed that he 
received the National Defense Service Medal, Vietnam Service 
Medal with 2 Bronze Service Stars, and the Republic of 
Vietnam Campaign Medal.  None of these medals signify combat.  
However, the service department records verify that he 
participated in the Vietnam Counteroffensive Phase VI, the 
Tet 1969 Counter-Offensive, and the 11th Campaigns while 
serving with the 504th MP Battalion.  The fact that the 
service records show the veteran participated in several 
Counter-Offensive campaigns establishes sufficient 
verification of his alleged personal exposure to stressful 
events in Vietnam.  See Pentecost.  Moreover, as a matter of 
historical record, the 504th was the only combat MP battalion 
(except for infantry MPs) operating in Vietnam.

In this case, the report of some of his stressors is 
consistent with the circumstances of service, including Tet 
and his MP status.  38 C.F.R. § 1154(a).  Based on the 
evidence of the veteran's participation in several military 
campaigns, and given the current diagnosis of PTSD, which has 
been medically linked to military service, with stressors 
consistent with service, the Board finds that the evidence is 
sufficient to corroborate that the stressors actually 
occurred.

In sum, the record shows a diagnosis of PTSD, medical 
evidence establishing a link between current symptoms and in-
service stressors, and evidence consistent with combat 
stressors.  For those reasons, the claim for entitlement to 
service connection for PTSD is granted.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in June 2004 and 
October 2006.  In addition, he was provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date by correspondence dated in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Inasmuch as the Board is allowing the grant of benefits, the 
veteran will not be prejudiced by the Board's decision even 
if the notice and duty to assist provisions contained in the 
law had not been completely satisfied.  Therefore, no further 
action is necessary under the mandate of the VCAA or 
Dingess/Hartman.

II.  Claims Withdrawn

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2006) 
(as amended by 68 Fed. Reg. 13235 (April 18, 2003)).

In correspondence received in September 2006, the veteran 
indicated his intent to "withdraw all issues except for 
service connection for PTSD."  

As the veteran has withdrawn the appeals as to all the issues 
except PTSD, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeals and they are 
dismissed without prejudice.

ORDER

Service connection for PTSD is granted.

The claim of entitlement to service connection for bone 
cancer, claimed as secondary to Agent Orange exposure, is 
dismissed without prejudice.

The claim of entitlement to service connection for liver 
cancer, claimed as secondary to Agent Orange exposure, is 
dismissed without prejudice.

The claim of entitlement to service connection for colon 
cancer, claimed as secondary to Agent Orange exposure, is 
dismissed without prejudice.

The claim of entitlement to service connection for skin 
cancer/malignant melanoma, claimed as secondary to Agent 
Orange exposure, is dismissed without prejudice.

The claim of entitlement to service connection for Bell's 
Palsy is dismissed without prejudice.

The claim of entitlement to service connection for tooth loss 
is dismissed without prejudice.

The claim of entitlement to service connection for 
anxiety/stress disorder is dismissed without prejudice.

The claim of entitlement to service connection for restless 
legs is dismissed without prejudice.

The claim of entitlement to service connection for a skin 
rash on the hands is dismissed without prejudice.

The claim of entitlement to service connection for shingles 
is dismissed without prejudice.

The claim of entitlement to service connection for chronic 
allergies is dismissed without prejudice.

The claim of entitlement of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for residuals of Hepatitis B is dismissed 
without prejudice.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


